UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC. 20549 SCHEDULE 14A (Rule 14A-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only x Definitive Proxy Statement (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to Rule14a-11(c) or Rule14a-12 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies:N/A (2) Aggregate number of securities to which transaction applies:N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined):N/A (4) Proposed maximum aggregate value of transaction:N/A (5) Total fee paid:$0 ¨ Fee paid previously with preliminary materials:N/A ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS The Annual General Meeting of Shareholders of CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (the “Company”), a Bermuda company, will be held at The Pearman Room (4B), 4th Floor, Conyers Dill & Pearman, Clarendon House, 2 Church Street, Hamilton, HM 11 Bermuda on June 5, 2007 at 11:00 A.M., for the following purposes: 1. To elect eleven directors to serve until the next Annual General Meeting of Shareholders; 2. To receive and adopt the financial statements of the Company for the Company’s fiscal year ended December 31, 2006, together with the auditors’ report thereon; and 3. To appoint Deloitte & Touche LLP as the independent registered public accounting firm for the Company in respect of the fiscal year ending December 31, 2007 and to authorize the directors, acting through the Audit Committee, to approve their fee. The approval and adoption of each matter to be presented to the shareholders is independent of the approval and adoption of each other matter to be presented to the shareholders. Only shareholders of record at the close of business on April 2, 2007 are entitled to notice of and to vote at the Meeting. By order of the Board of Directors, /s/ Daniel Penn DANIEL PENN Secretary May 9, 2007 IMPORTANT:The prompt return of proxies will ensure that your shares will be voted.A self-addressed envelope is enclosed for your convenience. CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. PROXY STATEMENT FOR ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD JUNE 5, 2007 This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. , a Bermuda company, for use at our Annual General Meeting of Shareholders (the “Meeting”) to be held at The Pearman Room (4B), 4th Floor, Conyers Dill & Pearman, Clarendon House, 2 Church Street, Hamilton, HM 11 Bermuda on June 5, 2007, at 11:00 A.M., and at any adjournments thereof. Shareholders may vote their shares by signing and returning the proxy card accompanying this Proxy Statement. Shareholders who execute proxies retain the right to revoke them at any time by notice in writing to the Company Secretary, by revocation in person at the Meeting or by presenting a later-dated proxy. Unless so revoked, the shares represented by proxies will be voted at the Meeting in accordance with the directions given therein. Shareholders vote at the Meeting by casting ballots (in person or by proxy) which are tabulated by a person who is appointed by the Board of Directors before the Meeting to serve as inspector of election at the Meeting and who has executed and verified an oath of office. The presence, in person or by proxy, of shareholders entitled to cast at least a majority of the total number of votes entitled to be cast on each matter to be voted upon at the Meeting constitutes a quorum as to each such matter. Abstentions and broker “non-votes” are included in the determination of the number of shares present at the Meeting for quorum purposes, but abstentions and broker “non-votes” are not counted in the tabulations of the votes cast on proposals presented to shareholders. A broker “non-vote” occurs when a nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power with respect to that item and has not received instructions from the beneficial owner or has discretionary power but elects not to exercise it. Our registered office is located at Clarendon House, 2 Church Street, Hamilton HM 11, Bermuda.A subsidiary of Central European Media Enterprises Ltd. also maintains offices at Aldwych House, 81 Aldwych, London WC2B 4HN, United Kingdom. The date on which this Proxy Statement and the enclosed form of proxy will be first sent to shareholders is on or about May 9, 2007. Shareholders of record of our Class A Common Stock, par value $.08 per share, at the close of business on April 2, 2007, shall be entitled to one vote for each share then held. Shareholders of record ofour Class B Common Stock, par value $.08 per share, at the close of business on April 2, 2007 shall be entitled to ten votes for each share then held. The Class A Common Stock and the Class B Common Stock shall be voted on all matters presented as a single class. There were issued and outstanding at the close of business on April 2, 2007,34,622,338 shares of Class A Common Stock and 6,312,839 shares of Class B Common Stock. 1 PROPOSAL 1 ELECTION OF DIRECTORS Eleven directors are to be elected at the 2007 Annual General Meeting to serve until our next annual general meeting of shareholders. The eleven nominees are listed below together with brief biographies.All eleven nominees are incumbents.The Board of Directors has determined that six of the directors qualify as independent under the NASDAQ Marketplace Rules: Charles Frank, Herbert Granath, Herbert Kloiber, Alfred Langer, Bruce Maggin and Ann Mather. At this time the Board of Directors knows of no reason why any nominee might be unable to serve as a director. Director Nominees Ronald S. Lauder, 63, one of our founders, has served as our non-executive Chairman of the Board since its incorporation in 1994.Mr. Lauder is a principal shareholder and a director of The Estée Lauder Companies, Inc. (Estée Lauder) and has served as Chairman of Estée Lauder International and Chairman of Clinique Laboratories, Inc., divisions of Estée Lauder, since returning to the private sector from government service in 1987.From 1986 until 1987, Mr. Lauder served as U.S. Ambassador to Austria.From 1983 to 1986, Mr. Lauder served as Deputy Assistant Secretary of Defense for European and NATO Affairs.He is President of the Jewish National Fund, former Chairman of the Council of Presidents of American Jewish Organizations, a member of the Board of Governors of the Joseph H. Lauder Institute of Management and International Studies at the University of Pennsylvania and a member of the Visiting Committee of the Wharton School at the University of Pennsylvania.He received his B.S. in International Business from the Wharton School of the University of Pennsylvania. Herbert A. Granath, 78, has served as a Director since 2002 and non-executive Vice Chairman of the Board since June 2006.Mr. Granath is Chairman Emeritus, ESPN, a cable sports network, and Senior Content Advisor to Telenet, the largest cable operator in Belgium.He is Co-Chairman of Crown Media Holdings, which owns and operates the Hallmark Channel. He is also Chairman and Chief Executive Officer of Media and Entertainment Holdings, Inc., a special purpose vehicle for the acquisition of media, entertainment and communications businesses. Mr. Granath was employed by ABC for over 35 years and was Chairman, Disney/ABC International (an international broadcasting company) from 1996 to January 1998 where he pioneered many aspects of ABC’s expanding television business, including its successes in the cable and international programming arenas.He served as Chairman of the Board of ESPN for 16 years and Senior Vice President of ABC, Inc. from 1998 until 2001.He also served as Chairman of the Board of A&E, The History Channel, The Biography Channel and Lifetime Television, and was a founding partner and Board member of Eurosport, the largest cable network in Europe. He also served on the Boards of Telefunf, RTL2 and TM3 networks in Germany, SBS Broadcasting SA and TVA, the Brazilian pay-TV company.Among the awards Mr. Granath has received are two Tony awards (along with six Tony nominations), an International Emmy (Lifetime Achievement in International TV) and a U.S. Emmy (Lifetime Achievement in Sports Television).He has also been honored by the National Association of Broadcasters as a Broadcast Pioneer and received the European Lifetime Achievement Award at the Rose d’Or Festival in Lucerne, Switzerland. Michael N. Garin, 60,has served as a Director since December 2003 and Chief Executive Officer since February 2004. Mr. Garin currently serves as a Director and Chairman of the Audit Committee of American Media, publisher of the National Enquirer, Star, Globe and other publications. From 2000 until January 2004, Mr. Garin served as the Chairman of Adcom Information Services, the leading U.S. cable television viewership data provider. From 1999 to 2001, Mr. Garin was President and Chief Operating Officer of Digital Convergence Corporation, an Internet technology company. From 1988 to 1999, Mr. Garin served ING Barings (Furman Selz) in various roles, including Executive Vice President and Member of the Management Committee.As Global Head of Media, Telecommunications and Information Services Investment Banking for Furman Selz, he was responsible for building the firm’s investment banking practice in those areas. Mr. Garin was one of the founders of Lorimar Telepictures and helped run the company until it was acquired by Warner Communications in 1988.Mr. Garin received his A.B. degree from Harvard University and holds a Masters degree in Philosophy and the Arts. 2 Frank Ehmer, 31, has served as a Director since September 2006. He currently is part of the Munich office of Apax Partners (Apax). He joined Apax in 2000 and has worked primarily on large leveraged investments, particularly in the media sector. He has been involved in a wide range of transactions across industries and geographies, including TIM Hellas, Tommy Hilfiger, Tropolys and Bundesdruckerei as well as the Apax investment in our company. Prior to joining Apax, Mr. Ehmer worked at the hedge fund Highbridge in New York City. He studied at Mannheim University and the University of Pennsylvania. Mr. Ehmer also holds an MBA (Honors) from Harvard Business School. Charles R. Frank, Jr., 69, has served as a Director since 2001.Mr. Frank currently serves as a non-executive member of the board of Mittal Steel Galati, the Romanian subsidiary of Mittal Steel Company N.V.He is a member of the investment committee of the Darby Converging Europe Mezzanine Fund. From 1997 to 2001, Mr. Frank was First Vice President and twice acting President of the European Bank for Reconstruction and Development (EBRD), which makes debt and equity investments in Central and Eastern Europe and the former Soviet Union. Mr. Frank was Managing Director of the Structured Finance Group at GE Capital (a financial services company), and Vice President of GE Capital Services from 1988 to 1997.Mr. Frank served as Chief Executive Officer of Frank and Company from 1987 to 1988, and Vice President of Salomon Brothers from 1978 until 1987.Mr. Frank has held senior academic and government positions, including Deputy Assistant Secretary of State and Chief Economist at the U.S. Department of State, Senior Fellow at the Brookings Institution, Professor of Economics and International Affairs at Princeton University, and Assistant Professor of Economics at Yale University.Mr. Frank graduated from Rensselaer Polytechnic Institute with a B.S. in mathematics and economics before completing a Ph.D. in economics at Princeton University. Herbert Kloiber, 59,has served as a Director since February 2006. Dr. Kloiber is chairman and majority shareholder of the media conglomerate TeleMuenchen Group, which was a production company when he initially acquired it in 1977. He is also a member of the board of the Bavarian Film Funding Organization in Germany.Dr. Kloiber also serves as Chairman of the Board of CineMedia Film AG, Cinemax AG and ATV+.From April 1998 until August 2005, Dr. Kloiber was a member of the board of SBS Broadcasting SA.He has received the Directorate Award of the Academy of Television Arts and Sciences, the Chevalier des Arts et Lettres, the Bavarian Order of Merit and the Grand Decoration of Honor for Services to Austria.Dr. Kloiber has a Ph.D in law from the University of Vienna. Alfred W. Langer, 56, has served as a Director since 2000.Mr. Langer currently serves as a consultant to a number of privately held companies, primarily in Germany, in the areas of mergers and acquisitions, structured financing and organizational matters.Mr. Langerserved as Chief Financial Officer of Solvadis AG, a German based chemical distribution and trading company, from July 2001 until June 2002.Mr. Langer served as Treasurer of Celanese AG, a German listed chemical company, from October 1999 until May 2001.From June 1997 until October 1999, Mr. Langer served as Chief Financial Officer of Celanese Corp., a U.S. chemical company.Mr. Langer served as Chief Executive Officer of Hoechst Trevira GmbH, a producer of synthetic fibers, from October 1994 until July 1997.From 1988 until September 1994, Mr. Langer served as a member of the Board of Management of Hoechst Holland N.V., a regional production and distribution company.Mr. Langer received an M.B.A. degree from the University GH Siegen. Bruce Maggin, 63, has served as a Director since 2002. Mr. Maggin has served as Principal of the H.A.M Media Group, LLC, an international investment and advisory firm specializing in the entertainment and communications industries since 1997. He is currently Executive Vice President and Secretary of Media and Entertainment Holdings, Inc. as well as a member of the Board of Advisors of Jump TV Inc. From 1999 to 2002, Mr. Maggin served as Chief Executive Officer of TDN Media, Inc., a joint venture between Thomson Multimedia, NBC Television and Gemstar-TV Guide International. TDN sells advertising on proprietary interactive television platforms. Mr. Maggin has been a Director of Phillips-Van Heusen Corporation since 1987 and, since 1997, Chair of its Audit Committee. Mr. Maggin is a member of the Board of Trustees of Lafayette College from which he received a BA degree. He also earned JD and MBA degrees from Cornell University. 3 Ann Mather, 47, has served as a Director since 2004. Ms. Mather is also a Director and Chair of the Audit Committee of Google, Inc and a Director and Chair of the Audit Committee of Glu Inc. From 1999 to 2004, Ms. Mather was Executive Vice President, Chief Financial Officer and Secretary of Pixar Animation Studios. Prior to joining Pixar, she was Executive Vice President and Chief Financial Officer at Village Roadshow Pictures.From 1993 to 1999, Ms. Mather held various executive positions at the Walt Disney Company in Los Angeles, including Senior Vice President of Finance and Administration of its Buena Vista International Theatrical Division, where she supervised operations in Europe, Asia and Latin America as well as the start up of distribution operations in several Asian markets including China, Australia and Malaysia.From 1992 to 1993, Ms. Mather worked for Disney in Paris, France where she helped establish the international theatrical distribution arm of Disney in ten European countries.From 1991 to 1992, she was the European Controller for Alico, a division of AIG, Inc.From 1989 to 1991 she was the Director of Finance for Polo Ralph Lauren Europe’s retail operations, and from 1984 to 1988, Ms. Mather was at Paramount Pictures Corporation where she held various positions in London, Amsterdam and New York.She worked for KPMG in London, England between 1981 and 1984 covering a broad range of audit, tax and consulting assignments and is qualified as a Chartered Accountant.She has an MA degree from Cambridge University in England.­­­­­ Christian Stahl, 36,has served as a Director since September 2006. He joined Apax Partners in March 1999 as a member of the media and leveraged transactions teams and is currently a partner. At Apax, he has worked on various international media transactions including The Stationery Office, TDL Infomedia, 20 Minuten AG, Telcast Media Group, World Directories and Tommy Hilfiger as well as the Apax investment in our company. Prior to joining Apax, he worked at Bain and Company. He attended university in London and Reutlingen (Germany), graduating with a German and English first class degree in business administration. He also earned an MBA with distinction from INSEAD in 1998. Eric Zinterhofer, 35, has served as a Director since 2004.Mr. Zinterhofer is a partner at Apollo Management, L.P., and has been with Apollo since 1998. He is also a Director and a member of the Compensation Committee of IPCS Inc. From 1994 to 1996, Mr. Zinterhofer was a member of the Corporate Finance Department at Morgan Stanley Dean Witter & Co.From 1993 to 1994, Mr. Zinterhofer was a member of the Structured Equity Group at J.P. Morgan Investment Management.Mr. Zinterhofer graduated Cum Laude from the University of Pennsylvania with BA degrees in Honors Economics and European History and received his MBA from the Harvard Business School. ­­­­­ There is no arrangement or understanding between any director and any other person pursuant to which such person was selected as a director other than Frank Ehmer and Christian Stahl, who were nominated by Apax pursuant to the terms of a partnership agreement among Ronald Lauder, certain parties related to Ronald Lauder and an Apax investment vehicle. 4 Vote Required; Recommendation The election of the Board of Directors requires a majority of the votes cast, in person or by proxy, at the Meeting, provided that a quorum is present.Abstentions and broker non-votes will be included in determining the presence of a quorum, but are not counted as votes cast.Unless otherwise indicated, the accompanying form of Proxy will be voted FOR election of the eleven named nominees to the Company’s Board of Directors. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE IN FAVOR OF THE ELECTION OF THE ELEVEN NAMED NOMINEES TO THE COMPANY’S BOARD OF DIRECTORS. Corporate Governance We abide by the corporate governance principles outlined below to ensure that the Board of Directors is independent from management, that the Board of Directors adequately performs its function as the overseer of management and that the interests of the Board of Directors and management are aligned with those of shareholders. On an annual basis, directors and executive officers complete questionnaires that are used to establish the independence of independent directors, to confirm the qualifications of the members of our Audit Committee and to disclose any transaction with us and our subsidiaries in which a director or executive officer (or any member of his or her immediate family) has a direct or indirect material relationship with us. Director Independence The NASDAQ Marketplace Rules require that a majority of the directors be “independent directors”.For a director to be considered independent, the Board must determine that the director (and in some cases, members of the director’s immediate family) does not have, or in the past three years has not had, certain direct or indirect material relationships with us, our external auditors or other persons doing business with us. The Board has affirmatively determined that six of our eleven directors have no material direct or indirect relationship with us and qualify as independent directors pursuant to the corporate governance standards of NASDAQ as well as an evaluation of factors specific to each director. The independent directors are Charles Frank, Herbert Granath, Herbert Kloiber, Alfred Langer, Bruce Maggin and Ann Mather. In the course of the determination by the Board regarding the independence of each non-employee director, it considered the beneficial ownership of such director or his or her affiliates in our company as well as any transactions or arrangements that each director has with us.In particular, the Board evaluated for Dr. Kloiber the amount of sales to us by a company of which he is the controlling shareholder and serves as an executive officer and determined that the amount of sales by such company was below one percent of the annual revenues of such company during the current year and for any of the past three fiscal years. Independent Director Meetings Our independent directors meet separately from the other directors in regularly scheduled executive sessions. The chairman of the Corporate Governance/Nominating Committee presides over the meetings of the independent directors. During 2006, the independent directors held five meetings. 5 Code of Conduct and Ethics All of our directors, officers and employees are required to act in accordance with our Code of Conduct and Ethics. The Code of Conduct and Ethics complies with NASDAQ and the SEC requirements and incorporates our Whistleblower Policy. The Whistleblower Policy contains procedures for the anonymous, confidential submission by employees or others of any complaints or concerns about us or our accounting, internal accounting controls or auditing matters. The Whistleblower Policy prohibits retaliation against employees who avail themselves of the policy. Both the Code of Conduct and Ethics and the Whistleblower Policy are available onour website at www.cetv-net.com and can be accessed by clicking on “About CME” and then on “Company Policies”. They are also available in print to any shareholder on request. Director Nominating Process The Corporate Governance/Nominating Committee will consider candidates for membership on the Board of Directors who are recommended by qualifying shareholders. Under the Corporate Governance/Nominating Committee charter, a qualifying shareholder is any shareholder who has provided evidence that he has been the beneficial owner of at least 5% of our Class A Common Stock for at least one year. In order to be considered for membership, candidates must meet the criteria and qualifications specified by the Corporate Governance/Nominating Committee from time to time, including having relevant professional experience; possessing a knowledge of our business; and being eligible under standards established by the SEC, NASDAQ or relevant law. These criteria apply to all nominees, whether recommended by a shareholder, another director, management or otherwise. Recommendations must be in writing and addressed to the Chairman of the Corporate Governance/Nominating Committee in care of Central European Media Enterprises Group at the address specified in the Corporate Governance/Nominating Committee charter.A copy of the Corporate Governance/Nominating Committee charter is available on our website at www.cetv-net.com and can be accessed by clicking on “About CME” and then on “Company Charters”. It is also available in print to any shareholder on request. Information shall include the name of the nominee, and such information with respect to the nominee as would be required under the rules and regulations of the SEC to be included in our proxy statement if such proposed nominee were to be included therein. In addition, the shareholder shall include a statement to the effect that the proposed nominee has no direct or indirect business conflict of interest with us and otherwise meets our published criteria for consideration as a nominee for director.To be considered for inclusion in our proxy statement for its Annual General Meeting, the Corporate Governance/Nominating Committee charter stipulates that recommendations must be received by us at least 120 calendar days prior to the date of our proxy statement for the prior year’s Annual General Meeting and include all required information to be considered. In the case of the 2008 Annual General Meeting, this deadline is January 10, 2008. Shareholder Communications The Corporate Governance/Nominating Committee charter provides a process by which shareholders may communicate with the Company or the Board of Directors. Shareholders may submit such communications in writing to the Chairman of the Corporate Governance/Nominating Committee at CME Development Corporation, Aldwych House, 81 Aldwych, London, WC2B 4HN, United Kingdom c/o the Company Secretary. The Company Secretary shall determine, in his discretion, considering the identity of the submitting shareholder and the materiality and appropriateness of the communication, whether, and to whom within our company, to forward the communication.The Corporate Governance/Nominating Committee charter stipulates that proposals for inclusion in our Annual General Meeting Proxy Statement must be in writing and received at least 120 days prior to the date of our proxy statement for the prior year’s annual general meeting. In the case of the 2008 Annual General Meeting, this deadline is January 10, 2008. 6 Meetings of the Board and Committees of the Board Board Meetings The Board of Directors currently consists of eleven members. During the fiscal year ended December 31, 2006, the Board of Directors met, or acted by unanimous consent, on fifteen occasions.All members of the Board of Directors (other than Herbert Kloiber and Eric Zinterhofer) attended at least 75% of the aggregate number of meetings of the Board of Directors and the Committees of the Board of Directors on which they served during the periods that they served.Dr. Kloiber attended 64% of such meetings and Eric Zinterhofer attended 70%. We are incorporated in Bermuda and have held our annual general meetings in Bermuda since incorporation.Senior members of management have been present by teleconference at each annual general meeting to meet shareholders and answer any questions.Historically, shareholder attendance has been extremely limited, which we attribute to our policy of regular and detailed communication with our shareholders and investors through meetings with management, quarterly earnings calls and other investor relations activities. Last year’s annual general meeting was attended by one employee director.In view of the fact that shareholders have not historically attended annual general meetings, we have not adopted a specific policy regarding the attendance of directors at the annual general meeting.Attendance is left to the discretion of individual Board members. Committees of the Board of Directors Audit Committee.The Audit Committee is composed of Messrs. Frank and Langer (Chairman) and Ms. Mather.The current members of the Audit Committee satisfy the independence and expertise requirements set forth in the NASDAQ Marketplace Rules.In addition, the Board has determined that Mr. Langer, Ms. Mather and Mr. Frank qualify as “audit committee financial experts”.The responsibilities of the Audit Committee include (i) selecting and overseeing the independent registered public accounting firm to be retained by us;(ii) approving the engagement of the independent registered public accounting firm for audit, audit-related, tax-related and other services; (iii) reviewing with the independent registered public accounting firm the scope and results of these engagements; (iv) overseeing our financial reporting activities and internal controls and procedures; (v) reviewing, approving or ratifying transactions with related persons required to be disclosed under SEC rules; and (vi) conducting other reviews relating to compliance by us and our employees with our policies and any applicable laws.During the fiscal year ended December 31, 2006, the Audit Committee met, or acted by unanimous consent, on 21 occasions. The Audit Committee acts under a written charter first adopted and approved by the Board of Directors in June 2000.An amended and restated Audit Committee charter was subsequently adopted by the Board of Directors on November 20, 2002 and amended March 27, 2003, April 6, 2004, February 2, 2006 and February 14, 2007.The Audit Committee charter is available on our website at www.cetv-net.com and can be accessed by clicking on “About CME” and then on “Company Charters”. It is also available in print to any shareholder on request. Corporate Governance/Nominating Committee.The Corporate Governance/Nominating Committee is composed ofMessrs. Granath (Chairman), Langer, Maggin and Kloiber. The members of the Corporate Governance/Nominating Committee satisfy the independence requirements set forth in the NASDAQ Marketplace Rules.The Corporate Governance/Nominating Committee is responsible generally for ensuring that the Board and its committees are appropriately constituted in order to conform with applicable legal requirements.Responsibilities of the Corporate Governance/Nominating Committee include selecting, or recommending to the Board, candidates for the Board of Directors and committees of the Board. During the fiscal year ended December 31, 2006, the Corporate Governance/Nominating Committee met on one occasion. 7 The Corporate Governance/Nominating Committee acts pursuant to a written charter adopted by the Board of Directors in April 2004 and amended on February 2, 2006. A copy of the Corporate Governance/Nominating Committee charter is available on our website at www.cetv-net.com and can be accessed by clicking on “About CME” and then on “Company Charters”. It is also available in print to any shareholder on request. Related Party Transactions Committee. In February 2007, the Board created a Related Party Transactions Committee and appointed Messrs. Frank (Chairman), Granath, Kloiber and Langer and Ms. Mather to it.The members of the Related Party Transactions Committee satisfy the independence requirements set forth in the NASDAQ Marketplace Rules. The Related Party Transactions Committee, which operates pursuant to a written procedure, is responsible for reviewing, ratifying or approving our related party transactions that are subject to review or approval under relevant SEC regulations and the NASDAQ Marketplace Rules. Compensation Committee.During 2006 the Compensation Committee was composed of Messrs. Granath and Maggin (Chairman) and Ms. Mather.Ms. Mather stepped down from her position on the Compensation Committee on February 14, 2007. The members of the Compensation Committee satisfy the independence requirements set forth in the NASDAQ Marketplace Rules.During the fiscal year ended December 31, 2006, the Compensation Committee met, or acted by unanimous consent, on six occasions. Our executive compensation policies are established, reviewed and approved by the Compensation Committee. Compensation for this purpose means all forms of remuneration, including salaries, bonuses, annual and long-term incentive compensation, equity-based compensation, benefits, perquisites and severance pay or payments made on a change of control. The responsibilities of the Compensation Committee include (i) reviewing and determining (in consultation with the other independent directors) the compensation of the CEO; (ii) in consultation with the CEO, reviewing and determining the compensation of the named executive officers listed in the Summary Compensation Table as well as other senior executives who report to the CEO; (iii) reviewing annually the performance of the CEO in accordance with criteria established by the Compensation Committee; and (iv) administering our 1995 Amended and Restated Stock Incentive Plan (the “1995 Plan”), includinggranting options as well as other forms of equity compensation and setting the terms thereof pursuant to the 1995 Plan.Additional information on compensation policies and consideration of executive compensation is included in the Compensation Discussion and Analysis below. The Compensation Committee acts pursuant to a written charter adopted by the Board of Directors on February 13, 2003 and amended on April 6, 2004 and February 14, 2007. The charter is available on our website at www.cetv-net.com and can be accessed by clicking on “About CME” and then on “Company Charters”.It is also available in print to any shareholder on request. 8 COMPENSATION DISCUSSION AND ANALYSIS Philosophy and Objectives of Compensation Programs General Philosophy We believe the total compensation of our executive officers should support the following objectives: Ÿ Attract and retain executives with the experience and expertise to drive us to achieve our stated objectives.This means that we provide competitive pay opportunities to executives who are able to deliver competitive results. Ÿ Reward executives for creating shareholder value.This means that our long-term incentive programs are equity-based and that these equity-based programs represent a significant percentage of the total compensation opportunity for our executives. Ÿ Provide a mix of short-term and long-term compensation to achieve a balance between current income and long-term incentive opportunities that promote focus on both annual and multi-year business objectives.The mix between short-term and long-term is also designed to reflect the roles and responsibilities of the individual.This means that senior executives have a higher percentage of their total potential compensation tied to variable (versus fixed) pay, and long-term (versus short-term) pay. Ÿ Create a strong culture that rewards results and responsibility.This means that incentive plans reward a combination of our overall results through the achievement of specific financial goals and individual accountability and contributions through the use of specific goals and objectives. Ÿ Is appropriate in light of our size, strategy and anticipated performance.This means that while the Compensation Committee considers competitive practice in its decision-making, it places significant emphasis on our specific strategy, financial situation and performance in the ultimate determination of compensation decisions. Compensation Design and Elements of Compensation Our executive compensation program consists of the following components: Base Salary Minimum salary levels for each of our Named Executive Officers are set forth in their employment contracts.The Compensation Committee reviews these salary levels each year to determine whether any adjustment is appropriate.Key considerations in establishing base salary levels and subsequent increases include the overall level of responsibility a given Named Executive Officer has; the importance of the role; and the experience, expertise and specific performance of the individual.We consider current base salary levels for each of our Named Executive Officers to be consistent with these objectives. For our current Named Executive Officers, base salaries for 2006 accounted for 36% of total direct compensation (the sum of salary, bonus and annual option grant value).This means our Named Executive Officers have 64% of their total direct compensation tied to short- and long-term incentive pay. 9 Annual Incentive Plans Across the entire organization, approximately 2,500 employees were eligible to receive annual incentives through various incentive plans.Award opportunities vary by position and level in the organization; incentive opportunities for the Named Executive Officers are specified in their employment contracts, with targets ranging from 33% to 100% of salary.Awards vary for specific Named Executive Officers and are determined based upon a combination of financial and strategic goals. Bonuses may exceed target amounts based on exceeding financial performance criteria and, in the case of the CEO, satisfaction of qualitative criteria.In respect of the CEO’s compensation, the Compensation Committee considers many factors, however, none of the factors are given specific weights other than 50% of his bonus be based on qualitative criteria and 50% be based on quantitative criteria. The Compensation Committee does approve specific threshold, target or maximum financial performance levels for the other Named Executive Officers.The Compensation Committee may also establish other performance criteria for purposes of establishing compensation for the achievement of specific objectives. For 2006, actual 2006 awards for the Named Executive Officers ranged from 46% to 254% of salary.1As mentioned above, the Compensation Committee considers many factors in determining the annual incentive award for the CEO.Key among the factors considered in 2006 were the following achievements: Ÿ We reported consolidated revenues of $603.1 million for the year ended December 31, 2006, a 50% increase over consolidated net revenues for the year ended December 31, 2005. Ÿ We reported Segment EBITDA2 of $218.8 million for the year ended December 31, 2006, a39% increase over Segment EBITDA2 for the year ended December 31, 2005. Ÿ The remarkable results reflect the successful management of the implementation of a new transparent advertising strategy in the Czech Republic as well as continued strong performance of the Romanian and Ukrainian operations. Ÿ We raised approximately $168 million through the issuance of 2,530 shares of Class A Common Stock in March 2006. Ÿ We successfully extended our primary broadcast license (for prime time and off prime time) in Ukraine for an additional ten years. Ÿ Active management of investor relations has resulted in us receiving additional analyst coverage and has contributed to strong growth in our share price. Annual incentive awards for the remaining Named Executive Officers were primarily determined by achieving specific financial performance criteria based on company-wide EBITDA or EBITDA results for specific operations, as described in the Summary Compensation Table. 1 This comparison excludes Mr. Burke, who resigned on October 1, 2006 and as a consequence was not entitled to participate in our annual discretionary bonus scheme. 2 For a quantitative reconciliation of non-GAAP financial measures to the most directly comparable financial measurements in accordance with GAAP, see the Company’s Annual Report on Form 10-K for the year ended December 31, 2006 accompanying this Proxy Statement. 10 Long-term Equity Incentive Program (LTIP) We believe sustained long-term growth in our share price, achieved through growing revenue and earnings, is the primary responsibility of management.Long-term incentives in the form of stock options are the most effective way to link the interests of management and shareholders, and to incentivize management to strive for continued shareholder value creation.Therefore, we have consistently used stock options as an integral part of our compensation programs. Each year, the Compensation Committee reviews and approves annual option grants to a group of employees.In 2006, 98 employees, including the Named Executive Officers, received option awards.Annual grant levels are determined based on a number of factors, including the individual’s position, the role the individual plays in setting and achieving long-term company goals, the size of prior equity awards, the overall dilution represented by equity grants and the impact of such grants on our financial statements. Historically, regular annual grants to Named Executive Officers and non-employee directors have occurred at the time of our annual general meeting.Annual grants to other employees have historically occurred near the end of each calendar year.Three of the Named Executive Officers also received separate option grants in connection with significant amendments to their employment contracts.The dates and values of these grants are included in the Grant of Plan-Based Awards table.All option grants are made with the approval of the Compensation Committee, with an exercise price equal to the closing price of our shares on that date.Consistent with general market practice, options are currently granted with a 10-year life and vest over three or four years. Other Benefits and Perquisites Our Named Executive Officers are eligible to participate in employee benefits programs established for their respective countries of employment. These generally consist of medical insurance for the Named Executive Officers and their dependants and life and disability insurance.The value of these amounts is included in the Summary Compensation Table. Stock Ownership Guidelines We encourage stock ownership among our executives and directors but do not currently have formal stock ownership guidelines. Severance All of our Named Executive Officers have employment contracts with us or a subsidiary that provide for compensation in the event of involuntary termination.These termination benefits, typically defined by local practice, were negotiated between us and each Named Executive Officer individually and do not conform to a single policy.The value of these termination payments is further described and quantified under “Potential Payments Upon Termination or Change of Control”below. Compensation Consultant In late 2006, the Compensation Committee engaged Pearl Meyer & Partners (PM&P) to serve as its independent advisor on executive compensation matters.PM&P was retained by, and reports directly to, the Compensation Committee.All of the work being done by PM&P is at the request of the Compensation Committee, and PM&P does no other work for us.As necessary, PM&P works with management in its role as the Compensation Committee’s advisor in order to collect and prepare information for the Compensation Committee’s review and to assist in the implementation of programs and policies approved by the Compensation Committee.PM&P is currently conducting a comprehensive competitive compensation analysis of senior executive positions. 11 Role of Executives in Establishing Compensation Our CEO, CFO and General Counsel have participated in the development and implementation of certain executive compensation programs, particularly the annual incentive and long-term incentive programs.Once formulated, these programs are reviewed by our CEO and submitted to the Compensation Committee for its review and approval.From time to time, certain executives, including the CEO, may be invited to attend meetings of the Compensation Committee.The General Counsel attends all meetings in his capacity as Secretary to the Board.While these executives may be asked to provide input and perspective, only Compensation Committee members vote on executive compensation matters.Generally, these votes take place in executive session, when no members of management are in attendance. Equity Granting Policy Recognizing the importance of adhering to appropriate practices and procedures when granting equity awards, we formalized an equity granting policy in early 2007 to memorialize our practices and processes. The policy establishes the following practices: Ÿ The award date of all equity grants shall only occur during a period when trading in our shares is permitted in accordance with our Insider Trading Policy. Ÿ All grants to Section 16 officers, including grants to new hires, must be approved at a meeting of the Compensation Committee, including telephonic meetings, and may not occur through action by unanimous written consent. Ÿ The grant date of any equity awards approved at a meeting of the Compensation Committee shall be the date of such meeting or, in connection with an anticipated hire or an award to be granted in several installments, a future date established by the Compensation Committee at such meeting, subject to employment commencing. Ÿ The exercise price for all option awards shall not be less than our stock price on the date of grant. Impact of Tax and Accounting on Compensation Decisions As a general matter, the Compensation Committee takes into consideration the various tax and accounting implications of compensation vehicles employed by us.When determining amounts of long-term incentive compensation to executives and employees, the Compensation Committee examines the accounting cost associated with the grants. Under Statement of Financial Accounting Standards, No. 123 (revised 2004), grants of stock options, restricted stock and restricted stock units permitted pursuant to the 1995 Planresult in an accounting charge. The accounting charge is equal to the fair value of the instruments being issued for options expected to vest. For restricted stock, the cost is equal to the fair value of the stock on the date of grant multiplied by the number of shares or units granted. For stock options, the cost is equal to the fair value of the option on the date of grant using a Black-Scholes option pricing model multiplied by the number of options expected to vest. This expense is amortized over the requisite service or vesting period. The Compensation Committee also considers the tax implications of its programs, both to us and to the participants.It is the Compensation Committee’s policy to maximize the effectiveness of our executive compensation plans in this regard.However, the Compensation Committee believes that compensation and benefits decisions should be primarily driven by the needs of the business, rather than by tax policy.Therefore, the Compensation Committee may make pay decisions that result in certain tax inefficiencies. 12 COMPENSATION COMMITTEE REPORT We have reviewed and discussed the Compensation Discussion and Analysis with management; and based on our review and discussions, we recommend to the Board of Directors that the Compensation Discussion and Analysis be included in this proxy statement. Submitted by: BRUCE MAGGIN HERBERT A. GRANATH MEMBERS OF THE COMPENSATION COMMITTEE 13 EXECUTIVE OFFICERS Set forth below is certain information describing our executive officers who are not nominees for director: Wallace Macmillan, 49, was appointed Chief Financial Officer in March 2003. From 2001 until joining us, Mr. Macmillan consulted for both Bertelsmann and EMI. From 1992 until 2001 Mr. Macmillan held several positions at EMI. From 1999 until 2001, he was employed as VP Finance for the Recorded Music Division.Between 1997 and 1999, he was CFO for EMI’s Virgin Sector and Latin American and South East Asian regions.From 1992 until 1997 he worked as Finance Director first of the Virgin record companies and later of EMI in the United Kingdom, following the acquisition of Virgin Music Group by Thorn-EMI. Between 1990 and 1992 he was the International Financial Controller for Virgin Music Group in the United Kingdom. From 1988 to 1990 Mr. Macmillan worked as Director of Group Reporting for Bertelsmann Music Group in New York. From 1983 through 1987 he worked for the Bertelsmann Group in Germany in a variety of financial roles. Mr. Macmillan obtained his qualification as a Chartered Accountant while at Price Waterhouse from 1976 to 1983. Adrian Sarbu, 52, was appointed as our Regional Director of Central and Eastern Europe in February 2006. Mr. Sarbu has been the General Director and President of the Board of Pro TV in Romania since 1995 when this channel, the first of our Romanian operations, was launched. In addition to holding the position of General Director, Mr. Sarbu has also been a shareholder in Pro TVsince its launch.In 1990, prior to launching Pro TV, Mr. Sarbu founded the Media Pro Group, which is engaged in film and television production (Media Pro Studios, the largest movie studio in Central and Eastern Europe), distribution (Media Pro Distribution), the theatrical exhibition business (Cinema Pro), news syndication (Mediafax), radio (Pro FM), printing and publishing (Publimedia) and internet (Media Pro Interactive).Three companies in which Mr. Sarbu directly or indirectly held a controlling interest are in involuntary bankruptcy proceedings initiated in 2002 (Alfa Serv Srl), 2004 (Media Com 95 Srl) and 2005 (Agentia de drepturi sportive).Mr. Sarbu has also establisheda charitable foundation named Fundatia Pro in 1997 that is focused on education, including the launching and management of The Media University in 1999 that offers students the opportunity to study journalism and other media related disciplines. Mr. Sarbu was a film director until 1989.He received his university degree from theAcademy of Cinema and Theatre, currently named The NationalUniversity of Theatrical and Cinematography Arts "Ion LucaCaragiale". Marina Williams, 41, has served as Executive Vice President since November 2004.From 2003 until joining us, Ms. Williams served as Vice President and Managing Director of Newscorp with responsibility for the development of Fox channels in Central and Eastern Europe.From 1998 to 2003, she served as Managing Director for Central and Eastern Europe and Executive Director, TV Channels for Fox Kids Europe and was responsible for launching and managing channels and for pan-European advertising and sponsorship.From 1991 to 1998, Ms. Williams served as regional manager and later Vice President for European Business Development for Turner Broadcasting in London, England and was responsible for developing CNN and the Cartoon Network in Eastern Europe. She received an MA degree from St. Petersburg University in St. Petersburg, Russia. There is no arrangement or understanding between any executive officer and any other person regarding selection as an executive officer. Executive officers serve pursuant to their employment agreements as described herein. 14 SUMMARY COMPENSATION TABLE Our Chief Executive Officer, President and Chief Operating Officer, Chief Financial Officer,Executive Vice President and Regional Director for Central and Eastern Europe were our only executive officers (together, the Named Executive Officers) who either served as executive officers during, or were serving as executive officers at the end of, the fiscal year ended December 31, 2006.The following table summarizes all plan and non-plan compensation awarded to, earned by, or paid to the Named Executive Officers, for services rendered in all capacities to us and our subsidiaries for our last fiscal year. We did not award any stock awards and did not grant any non-equity incentive plan compensation or non-qualified deferred compensation to any employees during 2006. Year Salary ($) Bonus ($) Option awards ($)(2) All Other Compensation ($) Total Compensation ($) Michael Garin Chief Executive Officer 2006 625,000 1,400,000 913,055 152,012(3) 3,090,067 Robert Burke(1) Chief Operating Officer 2006 248,372 - 120,041 64,482(4) 432,895 Wallace Macmillan Chief Financial Officer 2006 436,950 297,774 188,226 3,763(5) 926,713 Marina Williams Executive Vice President 2006 402,454 1,021,575 276,738 3,736(5) 1,704,503 Adrian Sarbu Regional Director 2006 924,887 426,887 86,982 2,630(5) 1,441,386 (1) Mr. Burke resigned on October 1, 2006. (2) These amounts reflect the dollar amount recognized for financial statement reporting purposes for the fiscal year ended December 31, 2006 in accordance with FAS 123(R) of awards pursuant to the 1995 Plan, which includes amounts from awards granted in and prior to 2006. Assumptions used in the calculation of this amount are included in Item 8, Note 17 to our audited financial statements for the year ended December 31, 2006, included in our Annual Report on Form 10-K accompanying this Proxy Statement. (3) Approximately $24,000 represents life and health insurance benefits paid by us.
